By the Court.
An administrator, having the absolute control over all personal property, and claims, belonging to the estate, may submit any personal claim, concérning the estate, to arbitrators, without the consent Of the Judge of Probate. The administrator may be liable for á devastavit, in case he makes ' an improper submission ; arid the proceedings under the Statute are for the purpose of shielding him from any al-ledgc-d devastavit.
The Statute does not confer any additional power on the á’d'-*106ministrator, to dispose of, and control the debts, &c. of the estate, but provides a mode of settling certain disputes, concerning the estate, without litigation, and with safety to the administrator.
On the second point, the decision of the Judge is confirmed.
New trial not granted.